Citation Nr: 1121919	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  08-30 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for bilateral upper extremity peripheral neuropathy, to include as secondary to service-connected diabetes mellitus and/or Agent Orange exposure.

3.  Entitlement to service connection for a skin disability, to include as secondary to Agent Orange exposure.

4.  Entitlement to service connection for arthritis, to include of the feet, legs, back, shoulder, and hands.

5.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance and/or housebound status.


REPRESENTATION

Appellant represented by:	Madonna Richardson


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active service from April 1964 to April 1966.

These matters come to the Board of Veterans' Appeals (Board) on appeal from September 2007 and November 2008 rating decisions of the Indianapolis, Indiana Regional Office (RO) of the Department of Veterans Affairs (VA).   

The issues of entitlement to service connection for a skin disability, entitlement to service connection for arthritis, to include of the feet, legs, back, shoulder, and hands, and entitlement to SMC based on aid and attendance and /or housebound status are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Hypertension has been shown by competent clinical evidence to be causally related to service-connected diabetes mellitus.

2.  There has been no demonstration by competent clinical, or competent and credible lay evidence of record that the Veteran has currently diagnosed bilateral upper extremity peripheral neuropathy. 

CONCLUSIONS OF LAW

1.  Hypertension is proximately due to or the result of service-connected diabetes mellitus, type 2.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).

2.  Bilateral upper extremity peripheral neuropathy was not incurred in or aggravated by active service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman holds that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, the VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Because the Court's decision is premised on the five elements of a service connection claim, it is the consensus opinion within the VA that the analysis employed can be analogously applied to any matter that involves any one of the five elements of a "service connection" claim, to include an increased rating claim.  

VA issued a letter to the Veteran with respect to the issues on appeal in December 2006 prior to the initial adjudication of the claim, which informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence and provided him with notice of the type of evidence necessary to establish a disability rating or effective date in the event of award of the benefit sought. 

With regard to the duty to assist, the claims file contains the Veteran's service treatment records, private treatment records, Social Security Administration records, and VA examination reports.  Additionally, the claims file contains the Veteran's statements in support of his claims.  The Board has carefully reviewed such statements and concludes that he has not identified further evidence not already of record.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  
VA examinations and opinions with respect to the issues on appeal were obtained.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations and opinions obtained in this case are more than adequate, as they are based on detailed and thorough physical examinations, and information pertinent to the Veteran's medical history was solicited by the VA examiner.  The examiners also provided well-supported rationales for their opinions.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).   Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Thus, based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the veteran in developing the facts pertinent to his claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

 Legal Criteria and Analysis

1. Service Connection 

The Board has reviewed all of the evidence in the Veteran's claims folder. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

Present disability resulting from disease or injury in service is required to establish entitlement to service connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  To establish service connection for a disability, there must be competent evidence of a current disability (medical diagnosis), of incurrence or aggravation of a disease or injury in service (lay or medical evidence), and of a nexus between the in-service injury or disease and the current disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 498, 507 (1995).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era. "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116(a)(3)(West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2010).

The presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition other than those for which the Secretary has specifically determined that a presumption of service connection is warranted.  See National Academy of Sciences report, "Veterans and Agent Orange: Update 1996," dated March 14, 1996.

The following diseases are deemed associated with herbicide exposure, under VA law: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), ischemic heart disease, Parkinson's disease, B-cell leukemias, and AL amyloidosis.  See 38 C.F.R. § 3.309(e).  The foregoing diseases shall be service connected if a veteran was exposed to a herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The Secretary has clarified that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for the following conditions:  Hepatobiliary cancers, nasopharyngeal cancer, bone and joint cancer, breast cancer, cancers of the female reproductive system, urinary bladder cancer, renal cancer, testicular cancer, leukemia (other than CLL), abnormal sperm parameters and infertility, amyotrophic lateral sclerosis (ALS), chronic persistent peripheral neuropathy, lipid and lipoprotein disorders, gastrointestinal and digestive disease, immune system disorders, circulatory disorders, respiratory disorders (other than certain respiratory cancers), skin cancer, cognitive and neuropsychiatric effects, gastrointestinal tract tumors, brain tumors, endometriosis, adverse effects on thyroid homeostasis, and any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 68 Fed. Reg. 27,630-41 (May 20, 2003).

In order to establish service connection by presumption, based on herbicide exposure, a disease listed above (see 38 C.F.R. § 3.309(e)) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within a year, and respiratory cancers within 30 years, after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  See 38 C.F.R. § 3.307(a)(6)(ii).

Even if the statutory presumptions are inapplicable, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Veterans Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98- 542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to, the result of, or aggravated by, service-connected disease or injury. 38 C.F.R. § 3.310(a).  

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened. Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability. 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  

A.  Hypertension

The Veteran asserts that service connection is warranted for hypertension.  He contends that such condition is secondary to his service-connected diabetes mellitus, type 2.

When neither the veteran nor the record raises the theory of entitlement to service connection on a direct basis, the Board need not, sua sponte, consider and discuss that theory.  Therefore, the Board will not discuss direct or presumptive service connection.  Robinson v. Mansfield, 21 Vet. App. 545 (2008).

In this case, the record reflects that the Veteran is currently service-connected for diabetes mellitus, type II.  The record also reflects that the Veteran has been diagnosed with hypertension.
 
With respect to whether the Veteran's service-connected diabetes mellitus either caused or aggravated his current left lower extremity peripheral vascular disease, a June 2007 VA examination report shows that the examiner stated that:

This is always a difficult question.  The epidemiologic evidence is that hypertension and diabetes are tightly related, and certainly follow each other in time in most people with one or the other condition.  The direction of causality has never been firmly established, but certainly physiologic changes which predispose to diabetes concurrently predispose to hypertension and vice versa.  In the absence of data one way or the other, it would be speculation to attribute causality directly.  However, I can be sure that the presence of hypertension will exacerbate the likelihood and severity of direct complications of diabetes, and vice versa.

Additionally, a September 2008 VA examination report shows that the examiner reported that the Veteran's hypertension was a complication of his diabetes.  The rationale provided was the onset of the Veteran's hypertension in relation to the onset of his diabetes.

The Board finds that the aforementioned VA opinions to be competent, highly probative medical evidence as to whether the Veteran's current hypertension disease was either caused or aggravated by his service-connected diabetes mellitus.  As a result, in the absence of any evidence to the contrary and with resolution of doubt in the Veteran's favor, the Board the finds that the evidence supports service connection for hypertension as proximately due to diabetes mellitus.  This is more favorable to the Veteran than an award of service connection on the basis of aggravation, when the matters are in equipoise.

B.  Bilateral Upper Extremity Neuropathy

The Veteran asserts that service connection is warranted for upper extremity neuropathy, to include as secondary to service-connected diabetes mellitus, type 2 and/or Agent Orange exposure.

In this case, the record reflects that the Veteran is currently service-connected for diabetes mellitus, type II.  The record also shows that the Veteran served in Vietnam during the Vietnam Era.  

However, with respect to a current disability, there is no objective medical evidence of record to show that he has ever been clinically diagnosed with bilateral upper extremity peripheral neuropathy.  (The Board notes that the Veteran has been diagnosed with and is currently service-connected for bilateral lower extremity peripheral neuropathy).  Indeed, a June 2007 VA peripheral nerves examination shows that on physical examination the examiner reported sensation was intact throughout the Veteran's upper extremities with 2+ reflexes for biceps, triceps, and brachioradialis.  The examiner, who noted that he was to provide an opinion as to whether upper extremity peripheral neuropathy were a result of his service-connected diabetes mellitus, specifically indicated that the Veteran's diabetic peripheral neuropathy with altered sensation and decreased balance involved the Veteran's bilateral lower extremities.  His impressions of the Veteran's conditions did not include bilateral upper extremity peripheral neuropathy.  Likewise, the examiner only provided an etiology opinion regarding the Veteran's bilateral lower extremity peripheral neuropathy.   Also, a September 2008 VA examination report shows that although the Veteran reported a history of weakness or paralysis, paresthesias, and numbness of his bilateral upper extremities, the examiner, on neurologic examination, only indicated that there was sensory loss and decreased sensation on the Veteran's right and left lower extremities.  Additionally, a summary of the Veteran's bilateral upper extremities found that the temperature and color were normal, there were no trophic changes to the extremities, there were no ulcers to the extremities, and radial pulses were normal.  Further, although the examiner reported that peripheral neuropathy was a complication of the Veteran's diabetes, there is no indication in the examination report that he was referring to bilateral upper extremity peripheral neuropathy.

The Board acknowledges the Veteran assertions that he has current bilateral upper extremity peripheral neuropathy that is related to his service-connected diabetes.  However, he is not competent to provide an opinion requiring medical knowledge, such as a question of medical diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  He is competent to give evidence about what he experiences; for example, he is competent to report that he experiences certain symptomatology.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In this case, objective clinical evidence of record, including on VA examination in July 2007 and September 2008 contradicts any lay assertions regarding diagnosis of a current bilateral upper extremity peripheral neuropathy disability.  As such, the Board finds the Veteran's lay assertions in this regard are not credible.  Therefore, the Board finds that the negative evidence of record is of greater probative value than the statements of the Veteran and, thus, will be given more probative weight. 

Consequently, the Board finds that the competent objective evidence of record fails to establish that the Veteran has current bilateral upper extremity peripheral neuropathy disability as a result of his service for which service connection may be established.  Support for this conclusion is found in Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) where the Court found that Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability and in the absence of proof of a present disability there can be no valid claim.  The Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2010), but does not find that the evidence is of such approximate balance as to warrant its application.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for bilateral upper extremity peripheral neuropathy and the claim must be denied.


ORDER

Entitlement to service connection for hypertension, as secondary to service-connected diabetes mellitus, is granted.

Entitlement to service connection for bilateral upper extremity peripheral neuropathy is denied.


REMAND

VA must make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 C.F.R. § 3.159 (2010).  

A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2010).  The Court has held the types of evidence that "indicate" that a current disability "may be associated" with military service include credible evidence of continuity and symptomatology such as pain or other symptoms capable of lay observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran asserts that service connection is warranted for a skin disability, to include as secondary to Agent Orange exposure, and to include as secondary to service-connected diabetes mellitus.  The record reflects that the Veteran is service-connected for diabetes mellitus, type 2.   The record also shows that he served in Vietnam during the Vietnam Era.

Post-service treatment records (including VA podiatry notes for diabetic foot care) and a June 2007 VA examination report reflect that the Veteran complained of experiencing itching and a rash and has been diagnosed with, and treated for, several skin conditions including questionable pityriasis rosea, tinea pedis, onychomycosis, xerosis, porokeratomas, and onychocryptosis.  However, despite evidence that such skin conditions may be due to the Veteran's service-connected diabetes mellitus, type 2, there is no evidence that any examiner, private or VA, as provided an opinion as to whether the Veteran's service-connected diabetes mellitus either proximately caused or  chronically aggravates his skin disability.  The Board finds that such an opinion is necessary in order to properly adjudicate the veteran's claim.  Therefore, the Board finds that the claim must be remanded for a new VA examination and clinical opinion.

The Veteran also asserts that service connection is warranted for arthritis, to include of the feet, legs, back, shoulder, and hands.  He contends that such arthritis is due to having to carry 100 pounds of ammunition to load trucks for extended periods of time.  The Veteran's DD Form 214 shows that his military occupational specialty was that of a basic field artilleryman.  Therefore, the Board finds that it would have been consistent with the circumstances of the Veteran's service for him to have had to carry heavy loads of ammunition.  See 38 U.S.C.A. § 1154.  The Veteran's service treatment records also show that he injured both his right and left knee in 1964 and 1965.  He also was treated for a swollen left foot in 1966.  Additionally, the Veteran's April 1966 separation examination report shows that he reported a history of swollen or painful joints.  

With respect to a current disability, a January 2007 VA x-ray shows that the interpreter found that there minimal degenerative changes of the acromioclavicular joint and glenohumeral joint on the right shoulder.  Additionally, the Veteran's September 2008 VA examination report shows that he reported experiencing pain, stiffness, limitation of motion, and/or swelling in the bilateral hips, knees, feet, and hands.  However, although the examiner from such examination indicated that the Veteran had flare-ups of joint disease in the bilateral knees and hips, and flare-ups of spinal disease, he did not specifically indicate the nature of the "joint disease" or the "spinal disease."  The Board notes that such terms could correspond to arthritis or other conditions.   The significance, if any, of these clinical findings requires further investigation by medical professionals because the Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Therefore, a remand is required in order to obtain clarification on these matters.  Id. (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions).

With regard to the claim for SMC based on regular aid and attendance of another or by reason of being housebound due to service-connected disabilities, a June 2007 VA examiner opined that he believed the Veteran and his wife "could use some type of assistance to help with transportation to and from physicians visits including a lift for his home scooter."  However, the examiner did not specifically indicate, which, if any, of the Veteran's service-connected disabilities caused the Veteran's need for assistance and failed to discuss the effect, if any, of the Veteran's nonservice-connected disabilities.  The examiner also failed to explain what exactly was causing the Veteran's limitations.  Thus, the Board finds that the June 2007 VA examination opinion is not adequate.  The Board also finds that the December 2009 statement from a private physician regarding whether the Veteran was housebound or in need of regular aid and attendance is inadequate.  In this regard, although the examiner diagnosed the Veteran with severe COPD (on home oxygen), lumbar disc disease, and diabetic neuropathy, it is unclear from his report, which condition(s), in fact, caused the need for aid and attendance.  Additionally, although, the examiner indicated that the Veteran required the daily personal healthcare services of a skilled provider without which he would require hospital, nursing home or other institutional care, he did not specifically provide a supporting rationale for his conclusion.  Therefore, in light of the above, the Board finds that the RO should schedule the Veteran for another examination to determine whether he is currently in need of aid and attendance due to service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination by the appropriate specialist to determine the nature and etiology of any current skin disability.  All skin conditions should be identified.  All necessary tests should be performed.  

The examiner should be requested to furnish an opinion as to whether it is at least as likely as not that the Veteran has a skin disability that is related to service.  The examiner should also be requested to furnish an opinion as to whether it is at least as likely as not that the Veteran has a skin disability that is proximately caused or aggravated by his service-connected diabetes mellitus, type 2.  The rationale for all opinions expressed should be set forth. The claims folder should be made available to the examiner in conjunction with the examination.

2.  The Veteran should be afforded a VA examination by the appropriate specialist to determine the nature and etiology of any current arthritis.  All joints affected by arthritis should be identified.   All necessary tests (including x-rays) should be performed.  

The examiner should be requested to furnish an opinion as to whether it is at least as likely as not that the Veteran has arthritis that is related to service, to include having to carry 100 pounds of ammunition to load onto trucks, and/or the documented in-service treatment for right and left knee pain in 1964 and 1965 and left foot swelling in 1966.

The rationale for all opinions expressed should be set forth.  The claims folder should be made available to the examiner in conjunction with the examination.

3.  The Veteran should be afforded a VA examination to determine the current severity of his service- connected disabilities.  All indicated tests and studies should be conducted and all clinical findings reported in detail. The examiner is asked to address the following questions:

(a) whether the Veteran requires the regular assistance of another person in activities of daily living, to include consideration of whether he is able to dress or undress himself, to keep himself ordinarily clean and presentable; to feed himself, or to attend to the wants of nature, and, if so, why;

(b) whether the Veteran requires the assistance of another in protecting himself from the ordinary hazards of daily living, and, if so, why;

(c) whether the Veteran is restricted to his home or the immediate vicinity thereof; 

(d) to what extent the above limitations are due to the Veteran's service-connected disabilities; and

(e)  to what extent the above limitations are due to the Veteran's nonservice-connected disabilities.

A complete rationale should be given for all opinions and conclusions. The Veteran's claims file should be made available to the examiner prior to the examination.

4.  Thereafter, readjudicate the issues of entitlement to service connection for a skin disability and entitlement to service connection for arthritis, and the issue of entitlement to SMC based on the need for aid and attendance or housebound status.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


